..-..
                                     4




                     -...:..-a

OFFICE   OF THE AITORNEY         GENERAL   OF TEXAS
                                                      ’
                                    I




ml.al;ttl~ foreign firq utl marlno 6cmplniu.     80
f8r u e allow, thr ally prov1rlaM dealins a-
proraly with Rail ludnnoo    are aontelud     in ati-
olu 44391 ilut   pamgraph),  49tm‘ eau rooaA# au
la QhaptwlO md inthomt         mBa801     (3.n oonnoo-
u-z& with latoaobilo oovrl*Eo) in &tlolo      4910,
In c&Dtm ll4     ml uuo luo ntr t8ll~     to b ea


 6ootion 1% urine         ln8umn.a a6r al80 ba writtan
by Chaptrr 16 euualt~        empanlu    unhr &tlrlo
4989, rnbulll8loa     ll.    0arpt.r 18 itmlf$   houotor,
llkarloe   OoataUm no:provi8io~       uprrrrly  and mf-
firmtlral~    author&An8 t& ldmirslon OS toreign
aammltf otmpanleri         Ro other rtewtory provl8loa,
.60 far a8 n know, authorire         ue to rUmlt either
o r th ir osa p uiu,   u.m68r r tio ie4 u86d0u l0*

     *Ohaptwll oantalae Artialu     4968 ub449es,
uqlah ree~b%fnllf requlrs either pwfomanoe
Wadr or,ueorit~ &porlfr   b7 ktialr    4088 'a.vrry
fin  lnruranre          mt orhnlno4    tlnuor the



                                                                .




                                                            .
                                                                                                           : . 1..
                                                              ,                                        i     . ..J


                                                                                                           i




    Hanorabl% 0.         P. mokhert,          Chsf mm,        F%u%3



                    “11.       TQ writ0      marine lnsuranua ln ~hl%h
             My .be iaolu6%8         ths     hazards    aud       p%ril%     inoldonb
             to ueri
                    *12* TO innurs           ugalnat    %ny other           oarualty
            or iasusanao    riukm %p%olflsd in the’ lr tio lo s
             of ieoorporatlon   rhi%h m%ybe lawfully   mad% th%
             aubajeet    of    5nsaranor      ami the    fvractlon           of   s
!           oorporcrticar for lmuing l3a lnr uhioh
                                             t     18 not
I           oth%mlso proviilod for bf thin law, sxo%pb~
            fir*    awl llfr       1n%lua00%.”
                hrtlola 4682 oi’ %d.d ot%tut%%, ixabdirl%ioa 20
    provia     that the Bomd Of Insumnoe aolami%slmer% %h%    Ii
    aclblt into this 8t6tle %ubual ln%ur@nO%  ooa&un1.% 0rglMlsed
    under thr 1~9% of other rtrte% and who IWTOTVQ cuncr&
    mo U%M d       l?o ll%r oin a r %a tsin lxae%t3               or lAkbilltis%             %agagOd
    ln oyolono,         tosnulo,     hall     end %tomi ln%ux%nO%. Artlole
    4505% of       %&id 8t%tut%n provides              that       the:wrlt~ng           of   ~&II+


    an& ill aattero pmtaini~     to suoh in8unknee
    goYcrn.6 8~16 oor.troll%d by tb6 ps6ti6fona  o.f*&%$l,876
    to i&01,       Lnolu%lvo, and are0 xrtlole%                    k903 to 4905              ln-
    Oh%l?%,        Of Mid  tar.c!3 krclul*   4su0, Of %ald datms,
    provi&%r that enry In sIMnO8 ooapUiy thenln ntud            nou
    haldim. oertlfioate   or authoritq     to trenauot bue&mr     la
    this Eltrto,  shall be deemed to i#mr %Ooe~ted suoh eorti-
    f:%ate and to trausaot    busln%%% themunder,      npon ooadltlona
    that it oonmmtr to the tonus and          otirions  0r thir  cbptas
    u~d that lt aarm%%to fransaof bus pr1193%ln thie 3tat8,         %&-
    Jeot thereto,    nhoth%r %u%haompany is orq,%nlerd undrr the
    law% oi tl-A;ie Dtate or und%r the lawo of any other steto,
    territory   or poss%s%lon 0S tho Vnltod States,      or foreign
    country,   or by authority  of the !?%beral C~OtantwMh       Th%r%
    Is also lncl.nUaU in said mtlolo     the rhom     end of akl marina
    rlakks insured ap,ainet loss bp rim     ; Artiole   bRO1 or stid
    statute authorizes  the Coml%lrioa td rrquin                              &woTp ItPIe-
    manta f.roa nn$ imnmanoa ampany affeoted     bj thla law, ard
    raid Oamahd.on 18 autlimiaul    to ridt   t-ha offloo, whether
    68XUBX’l3l, loml or OthOIWi%Oo of any lnsunmoa     %aWaW a%.W
    burinwa in this State, .26 the horse Offis* Of mid W
    outaid% or th;% stat%, Artlole 4902 0: aald statute   trovid%%
    that the Bats  of Texas, %haU hmo%a a oertain     tax againat
    hei1 inf3u2f.m prsliume or all                 oomania% 6oioo % bnll ia-
    ausanoa businoar in thir Sate.                   .~tiolo   4903 provlaos that
    oert*b   ompanlea lnoorporatwl                 wler    the law of this S*w
    shill     not be ;tlbJrot        to     the ~Z’~ri%iOti% Of            tbi%   L%w*
                                         ,




Hoaoxmble   0. Y.   Lookhert,   Chaise       PWO   b
                                                                          .




 Honombla         C. r.       Lookhart, Chrlman,                   Iar,e        5




ruoh aompsny had in 011 rowjmotn oooplled  with the lmrr in
rolatlon to lnrursnas.  Artiale  5036 %s am followo~
                  Vorporatloa8           mar bc iacorporatad                          ua6ar        Oh4
         law* Of tblo stito              to
                                         any en. or more
                                                 tnaooot
         kind0 Of inoaroaoc buoinoso otbrr tlhn ll?e, rlra,
         marina, itiana,  lightniog or tamed0 ~ZLSU~O~~C
         baolnroo in tha 8~8 aosmor, and by ooapl~lq    rlth
         the I&M nquln8oatr      l8  rroorlboa br.lar ?or
         the incorp.ro~i.. o? ii?. 'p
                                    no.rono. o..ponloo. Xo
         r u o ch+a p clhell
                          a y bc larorporotod bar5.ng the powrr
         to do a iI4olltr   oad lamty bacltnaor or a llobll-
         lty burlmsr with 8 paid up oapltal                                     8tOOk       o? 1008
         thon tuo hondnd Zhaaoo~d 40llarr.~                                           .
                  mi0h          5059    or th0         XAY~OC~ ci~u                   8tatlta0 ia a0
rollowor
                  -lkrorc       4 04rtiriut~ or ii04a0~ to any                                  fin,
         Slr aa nd
                 no r ir u
                         r or lno tornado,
                                  ,                                           rcat,       looldatt,
         o.o..ltr, ll.I&;                     bo.lth            .l.votor, tlioobility,
         Plato     glooo,       bw@o~,            budfal             title            lanty or
         rhtdity i~~urm                  oorpuy I8 ~8suOd:utfhriLing
         lt to trewaat    buolurm in thlr 8tata, thr Coa-
         0lsoloncr  rhell  rrquln in ovary 0.88, In l44ition
         to tha othor rrtpinrnta    rlrootly aa   oad pro-’
         riaotl by t&a low, that roah lwih i.nooronao mapany
         o&U         ?ila     dth    hi8 an a??ldorib                  tbot It             ho8 not
         Yiolatcd cny proe8Ion                    or    ttlio      la.'

                 ~adcr ~rtirla           5061 $a                ahairw~nor                the Board o? xn-
o ur a noOo wio sIo no rI8
                         s la tla o r lu4
                                       endit lo o r 4 4h isduty
t0 l-m      at 'thaha    0rfltt0, i000tca tith;~ tk utitra
skk~ or kdea,       all bode& r~oor48, lto., or lCIOII   oorporu.
              Uaaar the above rtatutoo, tbam 10 no qU6OtiOa
bat thot tba 18~0 o? Tour      ld&orlsr     thr rritlpg of fin,
acrlno     on4 hail Iaoaran~.   i?h il@th0l-C 18 110 lp CCifiO
p x wla lo n     l     tc how l ?ml@n wrino                          lnowonoo 0-P-J
or l     ronlgr        lull lnmnaeo  maQey,                          m)’ HOG l lwt i*
fimto      a? oathorltf             to writa        8eoh b~aro~~o in Tour,    it
lo our oplnlon that tho abwa                         rotorrob to ltokrtio, br
~SMXJS~       irpl.i04tlon,          lutborin4         *ho        pontiafi            of    8u0h     aerti-
float8     a? lathorttr,             I? and m&on tho'BO4rd                          Of     &lBLUWlOC
Cami~~i0f10r8 lh c il b ercti8flrd    th8t rush lwur*noo
anrrior hao &a all nopoto        tally aoapliod dth thr low,
.a ptuvldad by Artlola (666.
                                  4’




EonorrbleO.P.LOokhuk,ab*IlnNaI,   Pa&* 6
,
    ,
.. .




Eoaonblo   0. P. Loakbart, obltlwur,   Page d
                                            ,




lionorabla   0.   P. Lockhmt,   Ohairman,       W&e 9
                                                                .




Honorable0. 7. Lookh8rt. Chalramn, Page lo




       fOT l 8O~ifl8atO             Of 8UthOtit~    tO'tl'&iOt-+j
       kind Of ia8Uw@8              10 tbi8 8t8t4, 8&11,     boron
       obtmlnlxu           8aoh nrtiflorta.      fllr with tha Coa-
       dUiOn8r             l bond, with &OO~ 8nd Wffloiwt        8llnty
       or 8arotla8, . . .* (Unaor8ooring our8)




          ~OUC~~U&                             Of ?80%8        8hOW.th8t88Oh
                                                                    Of 8Wh
oomp8nir8 about whhh                     inquiry ia           rada
                                                         a8 to your powr
to 188W OWtltlUt@8                       Of 8athOrlty t0 tkUm lr. E@d@ N-8
tlr8   lnourunw           rmpmniar.                thUd~0            W      hOId tht            8dd
ArtiOl88 4925~8~4 4926 Of the BaYhOd  oilfi 8tUtUk8                                               Of
'h-8 8L1 app1188U8   t0 l8Oh Of 8@1d 08mm.8.     ti                                               Oe
lXO~ptiOn     rl        BOt8     ia     th4    F8qUirOwllt8          Of     r&id     8t8tUt88
18 th8 &8t          8dW~                in Atilala A926, a1Oh                      H8d8     88 fob
1OMX

                  -18          tit018         8h811 IlOt UPPlY- to WY                 PU-
       80a        tinOr lotpoTUtiCJil,                  OT     888O@idti,             aOw
              t8CI             wane.,          oo-op8ntln            or nolproal
       8&k.88.r